 



Exhibit 10.19
[LSI LOGIC LETTERHEAD]
March 2, 2007
Ms. Jean Rankin
Agere Systems Inc.
1110 American Parkway NE
Allentown, PA 18109
Dear Jean,
As you know, we have worked diligently over the past weeks to combine the rich
heritage of our two companies and to create a new corporate structure and
leadership team that will be put in place at the time of our official close. I
am pleased to confirm that you will be part of the combined company’s top-level
corporate structure and leadership team, and that, effective upon the closing of
the Merger and LSI Board of Director’s approval, the terms and conditions set
forth below will be applicable to your employment.
Assignment
Your position will be Executive Vice President, General Counsel and Secretary,
and you will be an elected officer of LSI Logic Corporation reporting to the
President and Chief Executive Officer. Your work location will remain in
Allentown, Pennsylvania.
Compensation and Benefits
Your compensation, target bonus opportunity and benefits, except as set forth
below under change in control policy, will remain the same. In addition, I am
pleased to offer you the following additional compensation:
Retention Payment. You will be eligible to receive a retention bonus of $275,000
(less any applicable withholding) to be paid in three installments as follows:

  •   Merger Closing Date – $75,000     •   Twelve Months following the Merger
Closing Date – $100,000     •   Twenty-Four Months following the Merger Closing
Date – $100,000

Each retention payment will be made as soon as administratively practical
following the applicable payment date and is subject to you remaining an
employee in good standing at each payment date. If for any reason you are not an
employee at the scheduled time of payment, then your right to receive the
applicable retention payment shall lapse.
Additional LSI Equity. You will be eligible to participate in the company’s 1991
Equity Incentive Plan and 2003 Equity Incentive Plan, and on or about the Merger
Closing Date, you will receive a stock option grant of 100,000 shares vesting
over four years, and you will be awarded 50,000 time-based restricted stock
units vesting over two years, in each case in accordance with the terms of the
applicable plan and the approval of the Compensation Committee of the LSI Board
of Directors.

 



--------------------------------------------------------------------------------



 



     
Ms. Jean Rankin
   
March 2, 2007
  - 2 -

Change in Control Policy
In consideration of the additional compensation set forth above, we ask that you
agree that the Change in Control portion of the Agere Systems Inc. Officer
Severance Policy (“Agere Severance Policy”) no longer applies to your employment
and that instead you will be covered by the LSI Logic Corporation Change In
Control Severance Agreement in the form attached to this letter.
Of course, the other provisions, including the termination provisions, of the
Agere Severance Policy will continue in effect during the two year period
following the Merger. In addition, as we discussed, you will have the right to
opt to receive all of the benefits set forth in the Agere Severance Policy at
any time during the one year period following the Merger should you elect to
terminate your employment during that time period. If you elect to terminate
your employment, then you will forfeit the second and third installments of the
Retention Payment specified above.
Employment At Will
Please be aware that this letter is not an employment contract and should not be
construed or interpreted as creating an implied or expressed guarantee of
continued employment. The employment relationship is by mutual consent. This
means that you have the right to terminate your employment at any time and for
any reason. Likewise, the company reserves the right to terminate your
employment on the same basis.
Contingency of Offer
This terms and conditions set forth in this letter are contingent upon the
closing of the Merger between our two companies and the approval of our Board of
Directors.
Acceptance
Please acknowledge your written acceptance of this offer by signing and
returning a copy to Jon Gibson, Vice President — Human Resources.
*      *      *
We look forward to the completion of the Merger between our two companies and
are very excited about the contributions we believe you will make to the
combined company.
Sincerely,
/s/ Abhi Talwalkar
Abhi Talwalkar
President and Chief Executive Officer
Acknowledged and Agreed:
/s/ Jean F. Rankin
Jean Rankin

 



--------------------------------------------------------------------------------



 



LSI LOGIC CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Change in Control Severance Agreement (the “Agreement”) is made and
entered into effective as of
                                                             (the “Effective
Date”), by and between                                          (“Employee”) and
LSI Logic Corporation, a Delaware corporation (the “Company”). Certain
capitalized terms used in this Agreement are defined in Section 1 below.
R E C I T A L S
     A. It is expected that the Company from time to time will consider the
possibility of a Change in Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Employee
and can cause the Employee to consider alternative employment opportunities.
     B. The Board believes that it is in the best interests of the Company and
its shareholders to provide the Employee with an incentive to continue his or
her employment and to maximize the value of the Company upon a Change in Control
for the benefit of its shareholders.
     C. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change in Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change in Control.
AGREEMENT
     In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:
     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (I) any act of personal dishonesty taken
by the Employee in connection with his or her responsibilities as an employee
with the intention or reasonable expectation that such may result in substantial
personal enrichment of the Employee, (ii) Employee’s conviction of a felony
which the Board reasonably believes has had or will have a material detrimental
effect on the Company’s reputation or business, (iii) a willful act by the
Employee which constitutes misconduct and is injurious to the Company, or
(iv) continued willful violations by the Employee of the Employee’s obligations
to the Company after there has been delivered to the Employee a written demand
for performance from the Company which describes the basis for the Company’s
belief that the Employee has not substantially performed his or her duties.
          (b) Change in Control. “Change in Control” shall mean the occurrence
of any of the following events:
               (i) the consummation by the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or

Page 1 of 13



--------------------------------------------------------------------------------



 



consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
               (ii) the approval by the shareholders of the Company, or if
shareholder approval is not required, by the Board, of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities.
               (iv) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
          (c) Involuntary Termination. “Involuntary Termination” shall mean any
of the following: (i) without the Employee’s express written consent, a
significant reduction of the Employee’s duties, position or responsibilities
relative to the Employee’s duties, position or responsibilities in effect
immediately prior to such reduction, or the removal of the Employee from such
position, duties and responsibilities, unless the Employee is provided with
comparable duties, position and responsibilities; (ii) without the Employee’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Employee immediately prior to such reduction; (iii) without the
Employee’s express written consent, a reduction by the Company of the Employee’s
base salary as in effect immediately prior to such reduction; (iv) without the
Employee’s express written consent, a material reduction by the Company in the
kind or level of employee benefits to which the Employee is entitled immediately
prior to such reduction with the result that the Employee’s overall benefits
package is significantly reduced; (v) without the Employee’s express written
consent, the relocation of the Employee to a facility or a location more than
thirty-five (35) miles from his or her current location; (vi) any purported
termination of the Employee by the Company which is not effected for Cause or
for which the grounds relied upon are not valid; or (vii) the failure of the
Company to obtain the assumption of this Agreement by any successors
contemplated in Section 5 below.
          (d) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.
     2. Term of Agreement. This Agreement shall terminate on
                                        , unless within such term a Change in
Control has occurred, in which case this Agreement

Page 2 of 13



--------------------------------------------------------------------------------



 



shall terminate upon the date that all obligations of the parties hereto under
this Agreement have been satisfied.
     3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as otherwise also may
be established under the Company’s then existing employee benefit plans or
policies at the time of termination.
     4. Severance Benefits.
          (a) Termination Following A Change in Control.
               (i) Involuntary Termination.
                    (A) Equity Acceleration. If the Employee’s employment with
the Company terminates as a result of an Involuntary Termination at any time
within twelve (12) months after a Change in Control, then each unexpired option
to purchase shares of the Company’s equity securities, each share of Company
restricted stock and each other unexpired equity-based compensation award that
was granted to the Employee by the Company at least six (6) months prior to the
Change in Control (collectively, the “Awards”), shall be automatically
accelerated and shall be fully vested and exercisable as at the date of
Involuntary Termination.
                    (B) Severance Benefits. If the Employee’s employment with
the Company terminates as a result of an Involuntary Termination at any time
within twelve (12) months after a Change in Control, the Employee, within seven
(7) days of such Involuntary Termination, shall be paid a lump sum that shall be
equal to the sum of: (i) twenty-four (24) months of the Employee’s base salary
(as in effect immediately prior to the Change in Control), plus (ii) 200% of the
Employee’s target bonus for the year in which the Change in Control occurs. In
addition, the Company shall provide the Employee with health, dental and vision
coverage benefits during the period of twenty-four (24) months following the
date of Involuntary Termination, provided, however, that the Employee elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA and life insurance benefits during the period of eighteen (18) months
following the date of Involuntary Termination, at the same level as each of such
benefits were in effect for the Employee on the day immediately preceding the
day of the Employee’s termination of employment.
               (ii) Other Termination. If the Employee’s employment with the
Company terminates other than as a result of an Involuntary Termination at any
time within twelve (12) months after a Change in Control, then the Employee
shall not be entitled to receive severance or other benefits hereunder, but may
be eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the
Termination Date.
          (b) Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, Employee’s termination of employment: (i) the Company
shall pay the Employee any unpaid base salary due for periods prior to the
Termination Date;

Page 3 of 13



--------------------------------------------------------------------------------



 



(ii) the Company shall pay the Employee all of the Employee’s accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by the Employee, the Company shall reimburse the Employee for
all expenses reasonably and necessarily incurred by the Employee in connection
with the business of the Company prior to the Termination Date. These payments
shall be made promptly upon termination and within the period of time mandated
by law.
     5. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.
          (b) Employee’s Successors. Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     6. Limitation on Payments.
          (a) In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to the Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 6 would be subject
to the excise tax imposed by Section 4999 of the Code, then at the Employee’s
election, the Employee’s severance benefits under Section 4 shall be payable
either (i) in full, or (ii) as to such lesser amount selected by Employee that,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by the Employee on an
after-tax basis, of the greatest amount of severance benefits under this
Agreement, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code.
          (b) If the Employee elects (pursuant to Section 6(a)) a reduction in
the payments and benefits that would otherwise be paid or provided to the
Employee under the terms of this Agreement, the Employee shall be entitled to
select the particular payments or benefits that will be reduced and the manner
and method of any such reduction of such payments or benefits (including but not
limited to which equity-based awards that would vest under Sections 4(a)(i)(A)),
subject to reasonable limitations (including, for example, express provisions
under the Company’s benefit plans). Within thirty (30) days after the amount of
any elected reduction in payments and benefits is finally determined in
accordance with the provisions of this Section 6(b), the Employee shall notify
the Company in writing regarding the payments or benefits that are to be
reduced. If no notification is

Page 4 of 13



--------------------------------------------------------------------------------



 




given by the Employee, no amounts shall be reduced and the Employee’s election
under Section 6(a) shall be of no effect. If, as a result of any reduction
elected under Section 6(a), amounts previously paid to the Employee exceed the
amount to which the Employee is entitled, the Employee will promptly return the
excess amount to the Company.
          (c) Limited Tax Gross-Up. In the event that the Employee’s “parachute
payments” (as described in Section 6(a) and after applying any reduction elected
under such Section) are subject to the excise tax imposed by Section 4999 of the
Code, then the Company shall make a supplemental payment to the Employee in an
amount that equals the excise tax on the parachute payments, plus any additional
excise tax and federal, state and local and employment income taxes, on such
supplemental payment. However, under no circumstances shall the total
supplemental payment described in this Section 6(c) exceed the “Maximum Payment”
described in the following sentence. For purposes of this Agreement, the Maximum
Payment shall equal the sum of the Employee’s (i) annual base salary immediately
prior to the Change in Control, and (ii) target bonus for the year in which the
Change in Control occurs.
          (d) Unless the Company and the Employee otherwise agree in writing,
the Company’s independent public accountants (the “Accountants”), shall make any
calculations necessary or appropriate to implement this Section 6. For purposes
of making such calculations, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Accountants shall assume that the Employee pays federal, state,
and local income taxes at the highest marginal rates in effect on the date of
termination (unless the Employee clearly does not do so) and the calculation of
federal income tax shall take into account the deduction of any state and local
income taxes. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 6. The Company shall bear all costs the
Accountants may reasonably incur in connection with any such calculations.
     7. Notices.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
          (b) Notice of Termination. Any termination by the Company for Cause or
by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice). The
failure by the Employee to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the

Page 5 of 13



--------------------------------------------------------------------------------



 




Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.
     8. Execution of Release Agreement upon Termination. As a condition of
entering into this Agreement and receiving the benefits under Section 4, the
Employee agrees to execute and not revoke a release of claims agreement
substantially in the form attached hereto as Exhibit A upon the termination of
his or her employment with the Company.
     9. Arbitration.
          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Santa Clara County, California, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.
          (b) The arbitrator(s) shall apply California law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Employee hereby consents to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.
          (c) The Company and Employee shall each pay one-half of the costs and
expenses of such arbitration and each shall separately pay its counsel fees and
expenses.
          (d) Employee understands that nothing in this Section modifies
Employee’s at-will employment status. Either Employee or the Company can
terminate the employment relationship at any time, with or without Cause.
          (e) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR

Page 6 of 13



--------------------------------------------------------------------------------



 



INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.
               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq.;
               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     10. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (c) Integration. This Agreement and the stock option agreements
representing the Options represent the entire agreement and understanding
between the parties as to the subject matter herein and supersede all prior or
contemporaneous agreements, whether written or oral.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.
          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

Page 7 of 13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

                  EMPLOYEE       LSI LOGIC CORPORATION    
 
               
 
      By:        
 
      Title:  
 
   
 
         
 
   

Page 8 of 13



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM RELEASE OF CLAIMS AGREEMENT
This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between LSI Logic Corporation (the “Company”) and
                                         (the “Employee”).
WHEREAS, the Employee was employed by the Company; and
WHEREAS, the Company (or the Company’s predecessor) and the Employee have
entered into a Change in Control Severance Agreement effective as of DATE (the
“Severance Agreement”).
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:
     1. Termination. The Employee’s employment with the Company terminated on
                    , 20___.
     2. Consideration. Subject to and in consideration of the Employee’s release
of claims as provided herein, the Company has agreed to pay the Employee certain
benefits and the Employee has agreed to provide certain benefits to the Company,
both as set forth in the Severance Agreement.
     3. Payment of Salary. The Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to the Employee.
     4. Release of Claims. The Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to the
Employee by the Company. The Employee, on his own behalf and his respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that he may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date (as defined below) of this Agreement including, without limitation:
          (a) any and all claims relating to or arising from the Employee’s
employment relationship with the Company and the termination of that
relationship;
          (b) any and all claims relating to, or arising from, the Employee’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law and
securities fraud under any state or federal law;

Page 9 of 13



--------------------------------------------------------------------------------



 



          (c) any and all claims for wrongful discharge of employment,
termination in violation of public policy, discrimination, breach of contract
(both express and implied), breach of a covenant of good faith and fair dealing
(both express and implied), promissory estoppel, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage, unfair business practices, defamation, libel, slander, negligence,
personal injury, assault, battery, invasion of privacy, false imprisonment and
conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code Section 201, et seq. and Section 970, et seq. and
all amendments to each such Act as well as the regulations issued thereunder;
          (e) any and all claims for violation of the federal or any state
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
          (g) any and all claims for attorneys’ fees and costs.
          The Employee agrees that the release set forth in this Section 4 shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
     1. Acknowledgment of Waiver of Claims under ADEA. The Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. The Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. The Employee acknowledges
that the consideration given for this waiver and release agreement is in
addition to anything of value to which the Employee was already entitled. The
Employee further acknowledges that he has been advised by this writing that
(a) he should consult with an attorney prior to executing this Agreement; (b) he
has at least twenty-one (21) days within which to consider this Agreement;
(c) he has seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired. Any revocation should be in writing and
delivered to the Company by the close of business on the seventh (7th) day from
the date that the Employee signs this Agreement.
     2. Civil Code Section 1542. The Employee represents that he is not aware of
any claims against the Company other than the claims that are released by this
Agreement. The Employee acknowledges that he has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT

Page 10 of 13



--------------------------------------------------------------------------------



 



THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
         The Employee, being aware of said code section, agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect.
     3. No Pending or Future Lawsuits. The Employee represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. The Employee also represents that he does not intend to bring any claims
on his own behalf or on behalf of any other person or entity against the Company
or any other person or entity referred to herein.
     4. Confidentiality. The Employee agrees to use his best efforts to maintain
in confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Release Information”). The Employee agrees to take every
reasonable precaution to prevent disclosure of any Release Information to third
parties and agrees that there will be no publicity, directly or indirectly,
concerning any Release Information. The Employee agrees to take every precaution
to disclose Release Information only to those attorneys, accountants,
governmental entities and family members who have a reasonable need to know of
such Release Information.
     5. No Cooperation. The Employee agrees he will not act in any manner that
might damage the business of the Company. The Employee agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.
     6. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     7. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. The
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.
     8. No Representations. The Employee represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     9. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

Page 11 of 13



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This Agreement and the Severance Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and his compensation by the Company. This Agreement may only be amended
in writing signed by the Employee and an executive officer of the Company.
     11. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
     12. Effective Date. This Agreement is effective eight (8) days after it has
been signed by the Parties (the “Effective Date”).
     13. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     14. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

Page 12 of 13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                  LSI LOGIC CORPORATION    
 
           
 
  By:        
 
             
 
  Title:          
 
  Date:  
 
    
 
     
 
    
 
                EMPLOYEE    
 
                           NAME      
 
  Date:        
 
     
 
    

Page 13 of 13